UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
In re:                                                        :
                                                              :   Chapter 11
Bronx Miracle Gospel Tabernacle Word of Faith :
Ministries, Inc.,                                             :   Case No.: 19-12447 (SMB)
                                                              :
                                    Debtor.                   :
------------------------------------------------------------- x

         ORDER AUTHORIZING RETENTION OF TAMERLAIN REALTY CORP.
                 AS REAL ESTATE BROKER FOR THE TRUSTEE

         Upon the application, dated March 30, 2020 (the “Application”) of Deborah J. Piazza, the

Chapter 11 trustee (the “Trustee”) in the bankruptcy case of Bronx Miracle Gospel Tabernacle

Word of Faith Ministries, Inc. (the “Debtor”), for an order pursuant to section 327(a) of title 11,

United States Code (the “Bankruptcy Code”), Bankruptcy Rule 2014 and Local Bankruptcy Rule

2014-1, authorizing and empowering the Trustee to employ and retain Tamerlain Realty Corp.

(“Tamerlain”) as real estate broker to the Trustee in the Debtor’s case; and upon the Declaration

of Nico V. Rossi in support of the Application; and the Court having jurisdiction to consider the

Application and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and

consideration of the Application and the relief requested therein being a core proceeding

pursuant to 28 U.S.C. §§ 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; and due notice of the Application and this Order having been made; and after

due deliberation it being determined that the relief requested is necessary to the administration of

the Debtor’s estate; and the Court being satisfied that Tamerlain does not hold or represent an

interest adverse to the estate, that Tamerlain is a “disinterested person” as defined in section

101(14) of the Bankruptcy Code, and that Tamerlain’s retention and employment is necessary




{Client/086324/1/02061341.DOC;1 }
and in the best interest of the estate; and it appearing that no further notice need be given, and

sufficient cause appearing therefor; it is

          ORDERED, that the Trustee be, and hereby is, authorized pursuant to Bankruptcy Code

section 327 and Bankruptcy Rule 2014, to retain Tamerlain, effective as of the date of this Order,

as the Trustee’s real estate broker for the purposes of marketing the Property for sale by the

Trustee consistent with this Order and under the terms set forth in the Application; and it is

further

          ORDERED, that any brokerage fee that shall be owing to Tamerlain in accordance with

this Order shall be paid on the closing date of the sale of the Property, and under no

circumstances shall the total brokerage fee paid to Tamerlain, including any cooperating broker,

exceed four (4%) percent of the gross sale price of the Property; and it is further

          ORDERED, that to the extent the Application or any other document is inconsistent with

this Order, the terms of this Order shall govern; and it is further

          ORDERED, that this Court shall retain jurisdiction over all matters arising from or

related to the interpretation and implementation of this Order.


No Objection to Entry of this Order:

WILLIAM K. HARRINGTON, UNITED STATES TRUSTEE


By:    s/ Richard Morrissey
       Office of the United States Trustee
       By: Richard Morrissey, Esq., Trial Attorney
       Dated: April 1, 2020

Dated: New York, New York
       April 1st, 2020
                                               /s/ STUART M. BERNSTEIN_________
                                               HONORABLE STUART M. BERNSTEIN
                                               UNITED STATES BANKRUPTCY JUDGE



{Client/086324/1/02061341.DOC;1 }                 2
